Case 19-54156-pmb       Doc 37    Filed 02/18/20 Entered 02/18/20 10:59:53            Desc Main
                                  Document     Page 1 of 7




     IT IS ORDERED as set forth below:



     Date: February 18, 2020
                                                        _____________________________________
                                                                      Paul Baisier
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

In Re:                                              Chapter 13
Trevilyn Lee Jackson,
                             Debtor.                Case No. 19-54156-PMB


Broker Solutions, Inc. dba New American
Funding,
                                                    Contested Matter
                             Movant,
V.

Trevilyn Lee Jackson, Debtor, and Linda
R Jackson, Codebtor, and Melissa J.
Davey, Chapter 13 Trustee,
                           Respondents.

                        ORDER DENYING MOTION FOR RELIEF
                        AND ORDER LIFTING CODEBTOR STAY

        This matter arose upon the Motion of Broker Solutions, Inc. dba New American Funding,

its successors or assigns, (hereinafter referred to as “Movant”), Motion for Relief from the Stay

of 11 U.S.C. § 362 and Motion for Relief from Codebtor Stay of 11 U.S.C. § 1301 filed on

November 18, 2019 (Doc No. 34), scheduled by Movant for hearing on December 19, 2019 and
Case 19-54156-pmb       Doc 37     Filed 02/18/20 Entered 02/18/20 10:59:53          Desc Main
                                   Document     Page 2 of 7


upon notice which Movant contends was given to all parties in interest. The hearing on the

Motion was subsequently rescheduled for January 9, 2020. Codebtor failed to appear and/or

otherwise respond. For the purposes of this hearing, Debtor and Movant stipulate the following:

       Movant contends it has a valid, binding and perfected security interest in 3616 Heritage

Estates, Lithonia, GA 30038, (hereinafter referred to as “Collateral”); Movant holds a secured

claim in the Collateral in the original amount of $319,212.00 pursuant to a Note, secured by a

Deed to Secure Debt, dated December 29, 2017, as recorded and more particularly described in

public records at Deed Book 26697, Page 347, DeKalb County Records; At the time the Motion

for Relief was filed, Debtor was behind in the post-petition mortgage payments to Movant.

       The post-petition arrearage through January 9, 2020, totals $10,688.26, consisting of the

monthly payments of October 1, 2019 through January 1, 2020 at $1,713.60 each, less a suspense

balance in the amount of $196.58, plus attorney fees and costs at $1,031.00.

       1. The amount of post-petition arrearage owed by Debtor as of January 9, 2020 is

           $10,688.26, and it shall be paid as set forth below;

           A. Debtor shall pay directly to New American Funding at New American Funding,

               11001 Lakeline Blvd., No. 325, Austin, TX 78717 $1,713.60 instanter payment

               due by January 31, 2020. The balance of said post-petition arrearage ($8,974.66)

               shall be paid as follows:

           B. Debtor shall pay the balance of said post-petition arrearage, $8,974.66, shall be

               paid in nine (9) monthly payments, made up of eight (8) monthly stipulated

               payments in the amount of $997.18 beginning February 15, 2020, with the final

               stipulated payment, in the amount of $997.22 due October 15, 2020. Debtor’s

               regular monthly mortgage payments shall resume with the payment due February
Case 19-54156-pmb        Doc 37    Filed 02/18/20 Entered 02/18/20 10:59:53             Desc Main
                                   Document     Page 3 of 7


               1, 2020. Payment shall be sent to: New American Funding at New American

               Funding, 11001 Lakeline Blvd., No. 325, Austin, TX 78717. In the event that the

               regular monthly mortgage payment changes, Debtor shall pay the modified

               payment amount on the first (1st) day of each month.


      2.   Notwithstanding any provisions hereof, the Automatic Stay of 11 U.S.C. §362 shall

           terminate, if not sooner terminated, upon entry of the Order of Discharge.

      3. The payment terms of this Agreed Order shall not survive upon entry of an Order of

           Dismissal.

      4. The payment terms of this Agreed Order shall not survive upon conversion to a case

           under Chapter 7 of the Code. In the event of conversion, Movant shall not be bound by

           the payment schedule of this Agreed Order. Upon conversion of this case to a Chapter 7

           case, all pre-petition and post-petition delinquent payments, fees, and charges due under

           the Note and Security Deed shall become immediately payable to Movant.

      5. Upon delinquency by Debtor in the payment of any sum specified herein, or in any

           regular monthly mortgage payments which come due according to Movant’s Note

           and Deed for a period of nine (9) months from the first payment owed under this

           Order, Movant may be permitted to recover and dispose of the Collateral pursuant to

           applicable state law only after submitting a Delinquency Motion (as more particularly

           described below) and the entry of an order modifying the automatic stay of 11 U.S.C.

           § 362 in the following manner:

           A. Counsel for Movant shall serve both Debtor and Debtor’s counsel of record with

              written notice of the specific facts of the delinquency (the "Delinquency Notice");

              said notice may be contained in a letter but shall
Case 19-54156-pmb    Doc 37    Filed 02/18/20 Entered 02/18/20 10:59:53          Desc Main
                               Document     Page 4 of 7


               (1)    state that Debtor may cure the delinquency within ten (10) calendar

                      days of receipt of said notice in certified funds, and

               (2)    shall specifically provide the correct street address for mailing and

                      delivering such payment; Pursuant to this Order, Debtor shall be

                      presumed to have received the Delinquency Notice on the fifth (5th)

                      calendar day following the mailing of said notice by Counsel for

                      Movant; provided, however, that

                      (a) the Delinquency Notice is properly addressed to Debtor at the

                         address set forth on the Docket, unless Movant or Counsel for

                         Movant receives notice in writing of a change in Debtor’s address

                         within a reasonable time prior to the mailing of the Delinquency

                         Notice; and

                      (b) the Delinquency Notice is not returned to Counsel for Movant by

                         the U.S. Postal Service as undeliverable by reason of improper

                         address.

        B. If Debtor fails to cure the delinquency within ten (10) days of receipt of said

           written notice, Counsel for Movant may present to the Court, after service on both

           the Debtor and Debtor’s counsel:

               (1)    a motion, which must contain allegations of the specific facts of the

                      delinquency; provided, however, that, instead of alleging the facts of

                      the delinquency in the motion, the motion may be accompanied by an

                      affidavit from Movant setting forth the specific facts of the

                      delinquency;
Case 19-54156-pmb          Doc 37    Filed 02/18/20 Entered 02/18/20 10:59:53             Desc Main
                                     Document     Page 5 of 7


                  (2)       a copy of the Delinquency Notice;

                  (3)       Upon the filing of said Delinquency Motion the Court may enter an

                            order modifying the stay as to the Property, without further hearing.

                  (4)       In the event relief from the automatic is later granted, the Trustee shall

                            cease funding any balance of Movant’s claim and the provisions of

                            Fed. R. P. 4001 (a)(3) may be waived.

                  (5)       Upon completion any foreclosure sale, any funds in excess of the

                            Movant’s claim under the Note and Security Deed and those of any

                            subordinate lienholder(s) properly entitled to receive proceeds under

                            applicable State Law that would otherwise be payable to the Debtor,

                            shall be remitted to the Trustee for the benefit of the estate while the

                            Debtor remains in bankruptcy.

       In the event an Order granting relief from automatic stay of Section 362 is entered,

without further notice or hearing, an Order lifting the automatic stay may provide that

Movant's claim shall no longer be provided for in the Plan pursuant to Section 1322(b)(5)

of the Code, that the Trustee shall cease funding the balance of the claim.

       By consent, therefore, it is hereby

       ORDERED that Motion is denied and the agreement of the Movant and Debtor as set

forth above is approved.

       ORDERED that the CoDebtor Stay of 11 U.S.C. § 1301 is hereby lifted as to Movant.

                                      END OF DOCUMENT
Case 19-54156-pmb         Doc 37   Filed 02/18/20 Entered 02/18/20 10:59:53       Desc Main
                                   Document     Page 6 of 7


Prepared by:                               Read and Approved by:


 /s/ Elizabeth Childers                    /s/Howard P. Slomka       (with express permission)
Elizabeth Childers                         Howard P. Slomka
Georgia Bar No. 143546                     Georgia Bar No. 652875
211 Perimeter Center Parkway, N.E.         Slipakoff & Slomka, PC
Suite 300                                  Overlook III - Suite 1700
Atlanta, GA 30346                          2859 Paces Ferry Rd, SE
(770) 220-2535                             Atlanta, GA 30339
 echilders@logs.com                        (404)800-4001
Attorney for Movant                        Attorney for Debtor

                                           No Opposition:


                                            /s/Kelsey A.            (with express permission)
                                            Makeever
                                            Kelsey A. Makeever
                                            Georgia Bar No. 371499
                                            Melissa J. Davey
                                            Suite 200
                                            260 Peachtree Street, NW
                                            Atlanta, GA 30303
                                            678-510-1444
                                            Attorney for Chapter 13 Trustee
Case 19-54156-pmb   Doc 37    Filed 02/18/20 Entered 02/18/20 10:59:53   Desc Main
                              Document     Page 7 of 7


                                DISTRIBUTION LIST

           TREVILYN LEE JACKSON
           3616 Heritage Estates
           Lithonia, GA 30038

           LINDA R JACKSON
           3616 Heritage Estates
           Lithonia, GA 30038

           HOWARD P. SLOMKA
           Slipakoff & Slomka, PC
           Overlook III - Suite 1700
           2859 Paces Ferry Rd, SE
           Atlanta, GA 30339

           MELISSA J. DAVEY
           Melissa J. Davey, Standing Ch 13 Trustee
           Suite 200
           260 Peachtree Street, NW
           Atlanta, GA 30303

           Shapiro Pendergast & Hasty, LLP
           211 Perimeter Center Parkway, N.E.
           Suite 300
           Atlanta, GA 30346
